Case 1:19-cv-03059-DLC Document 40 Filed 01/24/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19¢ev3059 (DLC)
MICHAEL PICARD,
: PRETRIAL
Plaintiféf, : SCHEDULING ORDER

-yo

DARCEL D. CLARK, in her official
capacity as District Attorney for Bronx:
County and MICHAEL MAGLIANO, in his
official capacity as Chief of Public
Safety for the New York Unified Court
system,

 

 

DENISE COTE, District Judge:

As set forth at the pretrial conference held pursuant to
Ruie 16, Fed. R. Civ. P., on January 24, 2020, the following
schedule shall govern the further conduct of pretrial
proceedings in this case:

1. The Joint Pretrial Order must be filed by March 6, 2020.

As described in this Court’s Individual Practices in Civil
Cases, the following documents must be filed with the
Pretrial Order: Proposed Findings of Fact and Conclusions
of Law and a Memorandum of Law addressing all questions of
law expected to arise at trial. Any responsive papers are
due one week thereafter. In the event a party does not
file a Memorandum of Law, a responsive Memorandum of Law
should not be submitted unless in reply to an unanticipated
legal argument in the other party’s Memorandum of Law.
Counsel will provide the Court with two (2) courtesy copies
of all pretrial documents at the time of filing.

All direct testimony except for testimony of an adverse
party, a person whose attendance must be compelled by
subpoena, or a witness for whom a party has requested and
the Court has agreed to hear the direct testimony at trial,

 
Case 1:19-cv-03059-DLC Document 40 Filed 01/24/20 Page 2 of 3

shall be submitted by affidavits served, but not filed,
with the Joint Pretrial Order.

Those portions of depositions that are being offered as
substantive evidence, along with a one page synopsis (with
transcript citations) of such testimony for each
deposition, shall be exchanged at the time the Pretrial
Order is filed.

Three days after submission of the affidavits, counsel
for each party shall submit a list of all affiants
that he or she intends to cross-examine at the trial.
Affiants for whom such notice is not given are not
required to be present at trial.

Counsel will provide the Court with one (1) electronic set
of all exhibits, one (1) hardcopy of key exhibits, and two
(2) courtesy copies of all other documents at the time they
are served. Counsel will also provide the Court with one
(1) hardcopy of the depositions, as described above.

TT IS HEREBY ORDERED that the case is placed on the April

2020 trial ready calendar. You must be ready to proceed on 24
hours notice. You may contact the Deputy Clerk, Gloria Rojas,
to learn where your case stands on the calendar.

IT IES FURTHER ORDERED that the following procedures shall

govern the conduct of the trial.

1.

All exhibits must be pre-marked.

At the start of the trial each party will present the Court
with three copies of a complete exhibit list. The exhibits
should include expert reports, and any charts or summaries
of evidence.

Testimony will generally be taken between 9:30 and 5:00
from Monday through Thursday. There will be a mid-morning,
a mid-afternoon and a lunch break from 12:45 to 2:00 p.m.

Counsel should make certain that they have custody of all
original exhibits. The Court does not retain them and the

 
Case 1:19-cv-03059-DLC Document 40 Filed 01/24/20 Page 3 of 3

Clerk is not responsible for them.
SO ORDERED:

Dated: New York, New York
January 24, 2020

_ Ay,

DENISE COTE
United States District Judge

 
